DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 2, 4-16 and 18-26 are pending in the application.  Claims 3 and 17 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/117347, filed November 24, 2018, which claims the benefit of PCT/CN2017/112996, filed on November 25, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2020 and 09/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The listing of additional references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4-16 and 18-25, drawn to compounds of Formula (I), pharmaceutical compositions thereof, and methods of treating hyperproliferative disorders, in the reply filed on 11/15/2021 is acknowledged.
Applicant’s election without traverse of 4-((1S,4s)-4-((R)-1-(5,6-difluoro-1H-benzo[d]imidazol-2- yl)ethyl)cyclohexyl)-6-fluoroquinoline, 
    PNG
    media_image1.png
    166
    158
    media_image1.png
    Greyscale
 , as species of invention for initial , in the reply filed on 11/15/2021 is acknowledged.
Claims 9, 13, 14, 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Accordingly, claims 1, 2, 4-8, 10-12, 15, 16 and 18-25 are currently under examination as they read on the elected species of invention.
Search of the prior art resulted in art reading on the elected species of invention, as set forth below.  Therefore, it has been determined that the full scope as currently claimed is not presently allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites (in part) the phrase “having the structure of Formulas (Ia) and/or (Ib)”.    There is insufficient antecedent basis for this limitation in the claim, as none of the antecedent claims recite a mixture of compounds (i.e. the “and” condition of claim 8).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hyperproliferative disorders responsive to inhibition of IDO and/or TDO, does not reasonably provide enablement for preventing hyperproliferative disorders responsive to inhibition of IDO and/or TDO.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 
(a)	The breadth of the claims; 
(b)	The nature of the invention; 
(c)	The state of the prior art; 
(d)	The level of one of ordinary skill; 
(e)	The level of predictability in the art; 
(f)	The amount of direction provided by the inventor; 
(g)	The existence of working examples; and 
(h)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Certain relevant factors are discussed below.
(a)	The breadth of the claim - 
The claims are broad, encompassing compositions for treating or preventing cancer of any kind responsive to inhibition of IDO and/or TDO.
(b)	Nature of the invention - The nature of the invention is drawn to pharmacological 
(c,e)	State of the art and predictability in the art -
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat or prevent which specific disease by what mechanism).  
It has been shown that the IDO inhibitor, 1-MT, can synergize with chemotherapeutic agents to reduce tumor growth in mice, suggesting that IDO inhibition may also enhance the anti-tumor activity of conventional cytotoxic therapies [Muller, Nature Medicine2005 Mar;1 1(3):312-9]. It has also been shown that IDO inhibitors can synergize with anti- CTLA-4 antibody or anti-PDL-1 antibody in inhibiting tumor growth in mouse models [Holmgaard, Journal of Experimental Medicine 2013 Jul 1;210(7):1389-402; Spranger, Journal of Immunotherapy of Cancer.2014, 2:3].  However, Uyttenhove (Nature Medicine 2003) shows that treatment with 1-MT does not completely prevent tumor outgrowth in mice (see p. 1272 col. 2 par. 2) “perhaps because of incomplete inhibition of IDO by 1-MT”.  The evidence from Uyttenhove establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any preventive regimen on its face.
 Further regarding claimed preventive embodiments, Verweij (Preventive Medicine Between Obligation and Aspiration 2000, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided) notes (p. 39) that:
“preventive interventions will almost never be justifiable...[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.”

Clearly, the currently claimed compounds have not been tested sufficiently to justify preventive administration to healthy, or seemingly healthy, people.
	(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compounds would be a collaborative team of medicinal chemists and/or health practitioners, possessing a commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to 
 (f-g)	Amount of direction provided by the inventor and existence of working examples -  Applicants provide results of in vitro and in cellulo inhibition of IDO with a small subset of a large genus of claimed compounds.  Inhibition of TDO appears to be prophetic.  No evidence of prevention of any cancer is presented.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - One of skill in the art would need to determine what cancers of what subjects would be prevented with a compound of Formula (I), an undertaking which would require an undue quantity of experimentation based on the current disclosure and the contents of the prior art in this area.
	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  [In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)].
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which cancers in which subjects can be prevented by the compounds encompassed in the instant claims, with no reasonable assurance of success.
	An ameliorative recitation such as the following, or the like, is suggested to overcome the rejection of claim 23:
	“A method for treating 
	Alternatively, Applicants can, in their response to this Office action, argue persuasively that the disclosure is in fact enabling for the full scope claimed in view of the prior art and/or the contents of the disclosure.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10-12, 15, 16 and 18-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BALLO (WO 2018/039512 A1; effective filing date 26 August 2016; cited by Applicants).
The reference (p. 109 Ex. 40) discloses the compound 4-((1S,4s)-4-((R)-1-(5,6-difluoro-1H-benzo[d]imidazol-2-yl)ethyl)cyclohexyl)-6-fluoroquinoline, 
    PNG
    media_image1.png
    166
    158
    media_image1.png
    Greyscale
, which corresponds to the elected species of invention, reading on claims 1, 2, 4-8, 10-12, 15, 16 and 18-25, where the reference (Abstract and throughout) teaches treatment of proliferative disorders, including a wide range of cancers (see [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over BALLO (WO 2018/039512 A1; effective filing date 26 August 2016; cited by Applicants).
The teachings of Ballo are set forth above.  Ballo discloses methods of treatment of cancer comprising administration of the elected species of compound, where the compound is demonstrated to be an inhibitor of IDO (p. 120).  Ballo does not teach a method wherein the hyperproliferative disorders treated are responsive to inhibition of IDO and TDO.  However, according to MPEP 2112.02, “under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Here, the same compound (the elected species as set forth above) as described in Ballo represents the prior art “device”, which will, based on its chemical structure, necessarily perform all the claimed process embodiments set forth in the current claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625